Citation Nr: 1809410	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-17 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service  connection for gastroesophageal reflux disease (GERD), to include as secondary to an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to October 1969, including service in the Republic of Vietnam.  He was awarded the Bronze Star Medal with Combat "V."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board notes that the issue of entitlement to service connection for asthma was included on the notice of disagreement filed in December 2011.  A rating decision of March 2014 granted entitlement to service connection for asthma and assigned a 30 percent disability rating.  In May 2014 the Veteran filed a notice of disagreement (NOD) seeking an increased initial rating for asthma.  A rating decision of April 2016 partially granted this claim, granting a staged rating of 60 percent effective December 17, 2015.  The RO issued a statement of the case (SOC) in April 2016.  Because the Veteran did not perfect an appeal on this issue within 60 days of the April 2016 SOC or file an NOD within one year of the April 2016 rating decision, the Board lacks jurisdiction over this issue and the April 2016 decision is now final.

The issue of entitlement to service connection for sexual dysfunction has been raised by the record in a December 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains VA opinions from October 2011 and June 2013 indicating that it is unlikely that the Veteran's acquired psychiatric disorder is related to service.  The Board finds, however, that these opinions are inadequate, inasmuch as they fail to discuss the Veteran's claims that his in-service stressor continued to affect him as an adult, contributing to his three divorces and years of nightmares.  A new examination and opinion-based on a full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has claimed that his GERD is secondary to his acquired psychiatric disorder.  As the issue of entitlement of service connection for an acquired psychiatric disorder will potentially affect the outcome of his claim for service connection for GERD, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, the GERD claim must be held in abeyance until the issue of service connection for an acquired psychiatric disorder is resolved.

Accordingly, the case is REMANDED for the following action:


1.  Arrange to have the Veteran scheduled for a VA psychiatric examination.  If possible, to avoid the appearance of bias, schedule this examination with an appropriate examiner who has not yet examined this Veteran.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current psychiatric disabilities.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

The examiner should specifically address the significance, if any, of the Veteran's in-service experiences, including:
		A.  Suffering from spinal meningitis in boot camp. 
		B.  Serving as a combat medic at the age of seventeen.
C.  "Freezing" in a combat zone and spending a week semi-comatose and poorly responsive before being put on six months of light duty.
D.  The Veteran's in-service diagnosis of "Adult Situational Adjustment Reaction."  
i.  Is this now, or was it at the time,  a recognized diagnosis in the relevant Diagnostic and Statistical Manual of Mental Disorders?

The examiner should also address the Veteran's post service experiences, including:
A.  The Veteran's marital history, including three marriages and three divorces. 
B..  The Veteran's history of sleep disturbance and nightmares.
		C.  The Veteran's history of suicidal ideation. 

For purposes of this evaluation, the examiner should consider the Veteran to be a credible historian.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






